DETAILED ACTION
The current application was filed on or about 24 January 2020.
This Detailed Action is a response to Applicant’s Amendment filed on or about 12 October 2021.
Claims 1-16 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant uses the terms “second RAID,” “third RAID,” and “fourth RAID.”  A person having ordinary skill in the art would understand that the acronym RAID refers to Redundant Arrays of Inexpensive Disks (RAID)1.  Applicant’s reference to first, second, third, or fourth RAID is interpreted to mean different collections of data employing a RAID scheme.  Because RAID is understood to be a method of protecting data by mirroring writes to a disk to one or more additional disks and there are multiple RAID levels2 it seems relevant to clarify that Applicant’s use of “second RAID,” “third RAID,” and “fourth RAID” is not interpreted as RAID level 2, RAID level 3, and RAID level 4. 
Additionally, Applicant’s use of RAID encompasses all the teachings of all RAID art.   Without specifying any of levels 1-7 or 10, the prior art is vast and encompasses many different teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tanaka et al (US 2007/0233931 referred hereinafter as Tanaka). 
In regards to Claim 1, Tanaka discloses a method for storage management, comprising: 
determining a first group of storage disks from a plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory each storage disk of the first group of storage disks being higher than a first threshold, the first group of storage disks comprising a first group of storage blocks corresponding to a first redundant array of independent storage disks (RAID) (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].  If the erase count is not less than a predetermined value the storage controller exchanges data between a memory having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); 
allocating a second group of storage blocks corresponding to a second RAID from a second group of storage disks of the plurality of storage disks, the second group of storage blocks having the same size as that of the first group of storage blocks (Tanaka [0060-0062] teaches a plurality of flash memory modules (Fig. 1 #P00 - #P035) where each flash memory module has a plurality of flash chips made up of a plurality of flash memory blocks.  Tanak [Fig. 1, Fig 4 #405, #406].), a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the second group of storage disks being less than a second threshold (Tanaka [0016] teaches the second group of storage memory having a threshold greater than a minimum write size.); 
moving data in the first group of storage blocks to the second group of storage blocks (If the erase count is not less than a predetermined value the storage controller exchanges data between a memory are having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); and 
releasing the first group of storage blocks from the first group of storage disks (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.).  
In regards to Claim 2, Tanaka discloses the method according to claim 1, wherein the determining a first group of storage disks comprises: determining a third group of storage disks from the plurality of storage disks, the number of storage disks of the third group of storage disks being identical to the number of reference storage disks corresponding to the first RAID, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the third group of storage disks being higher than a third threshold (Tanaka [0026, 0109-0112; Fig. 7 #720] teaches a mixed RAID system having one group of disks utilizing RAID 5 storage architecture.  This is consistent with Applicant’s disclosure of a third threshold connected to RAID 5 architecture.  Specification [Pg. 10 Lines 1-8].); determining a fourth group of storage disks from the plurality of storage disks, the number of storage disks of the fourth group of storage disks being identical to the number of reference storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by the fourth group of storage disks being lower than a fourth threshold (Tanaka [0026, 0109-0112; Fig. 7 #723] teaches a mixed RAID system having one group of disks utilizing a RAID 3 storage architecture.); and determining the first group of storage disks from the plurality of storage disks in response to a difference between an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the third group of storage disks and an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the fourth group of storage disks being greater than a difference threshold (Tanaka [0111] teaches determining wear levelling groups or the first group for RAID Levels 0, 1, 3, 5, 6, or 1+0 by the difference between two first and second values.  The first value is a product of "effective write speed of a flash memory module while the system is being operated" and "system endurance" divided by "flash memory endurance" yields a first value (lower limit). Takana [0111].  The second value is a product of “sustained write speed of a flash .  
In regards to Claim 3, Tanaka discloses the method according to claim 1, further comprising: determining a first storage disk from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the first storage disk being higher than a preset target use rate (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].  If the erase count is not less than a predetermined value the storage controller exchanges data between a memory are having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); allocating a standby storage block in a second storage disk of the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the second storage disk being lower than the target use rate (Tanaka [0179-0180] teaches a spare group of a memory module.); moving data of a to-be-adjusted storage block in the first storage disk to the standby storage block (Tanaka [0180] teaches replacing the replacing the ; and releasing the to-be-adjusted storage block from the first storage disk (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.).  
In regards to Claim 4, Tanaka discloses the method according to claim 3, wherein the determining a first storage disk comprises: determining a fifth group of storage disks from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the fifth group of storage disks being higher than the first threshold (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].); determining the first storage disk from the plurality of storage disks in response to determining that there is no third RAID associated with the fifth group of storage disks (Tanaka [0111] teaches classifying the storage system by its RAID level.  For example, Tanaka can classify the storage system as RAID 3.  Tanaka [0111].  A disclosure of RAID groups inherently discloses a RAID that can be made of any number of different disks3.  Therefore, the art discloses a RAID 3 associated with 1 thru N groups of storage disks4.), wherein each storage block of a group of storage blocks corresponding to the third RAID is located in the fifth group of storage disks (Tanaka [0111] teaches RAID 3.); and determining the first storage disk from the plurality of storage disks (Tanka [0111] teaches RAID 3.).  
In regards to Claim 5, Tanka discloses the method according to claim 3, wherein the to-be-adjusted storage block is associated with a fourth RAID, wherein the moving data of a to-be-adjusted storage block to the standby storage block comprises: copying the data in the to-be-adjusted storage block to the standby storage block; and associating the standby storage block with the fourth RAID (Tanaka [0179-0180] teaches a spare group of a memory module. Tanaka [0094] teaches a block reclamation process where target data is copied onto an empty block.  Tanaka [0016] teaches associating the storage block with the fourth RAID as changing the mapping information between first and second addresses.).  
In regards to Claim 6, Tanaka discloses a device for storage management, comprising:  at least one processing unit; and at least one memory, the at least one memory being coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to execute an action, the action (Tanaka [0091] teaches a processor executing instructions stored in the a memory to carry out its invention.) comprising: determining a first group of storage disks from a plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the first group of storage disks being higher than a first threshold, the first group of storage disks comprising a first group of storage blocks corresponding to a first redundant array of independent storage disks (RAID) (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].  If the erase count is not less than a predetermined value the storage controller exchanges data between a memory having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); 
allocating a second group of storage blocks corresponding to a second RAID from a second group of storage disks of the plurality of storage disks, the second group of storage blocks having the same size as that of the first group of storage blocks (Tanaka [0060-0062] teaches a plurality of flash memory modules (Fig. 1 #P00 - #P035) where each flash memory module has a plurality of flash chips made up of a plurality of flash memory blocks.  Tanak [Fig. 1, Fig 4 #405, #406].), a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the second group of storage disks being less than a second threshold (Tanaka [0016] teaches the second group of storage memory having a threshold greater than a minimum write size.); 
moving data in the first group of storage blocks to the second group of storage blocks (If the erase count is not less than a predetermined value the storage controller exchanges data between a memory are having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); and 
releasing the first group of storage blocks from the first group of storage disks (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.).  
In regards to Claim 7, Tanaka discloses the device according to claim 6, wherein the determining a first group of storage disks comprises: determining a third group of storage disks from the plurality of storage disks, the number of storage disks of the third group of storage disks being identical to the number of reference storage disks corresponding to the first RAID, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the third group of storage disks being higher than a third threshold (Tanaka [0026, 0109-0112; Fig. 7 #720] teaches a mixed RAID system having one group of disks utilizing RAID 5 storage architecture.  This is consistent with Applicant’s disclosure of a third threshold connected to RAID 5 architecture.  Specification [Pg. 10 Lines 1-8].); determining a fourth group of storage disks from the plurality of storage disks, the number of storage disks of the fourth group of storage disks being identical to the number of reference storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the fourth group of storage disks being lower than a fourth threshold (Tanaka [0026, 0109-; and determining the first group of storage disks from the plurality of storage disks in response to a difference between an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the third group of storage disks and an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the fourth group of storage disks being greater than a difference threshold (Tanaka [0111] teaches determining wear levelling groups or the first group for RAID Levels 0, 1, 3, 5, 6, or 1+0 by the difference between two first and second values.  The first value is a product of "effective write speed of a flash memory module while the system is being operated" and "system endurance" divided by "flash memory endurance" yields a first value (lower limit). Takana [0111].  The second value is a product of “sustained write speed of a flash memory module” and “system endurance” divided by “flash memory endurance.”  Tanaka [0111].).  
In regards to Claim 8, Tanaka discloses the device according to claim 6, wherein the action further comprises: determining a first storage disk from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate the first storage disk being higher than a preset target use rate (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].  If the erase count is not less than a predetermined value the storage controller exchanges data between a memory are having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); allocating a standby storage block in a second storage disk of the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the second storage disk being lower than the target use rate (Tanaka [0179-0180] teaches a spare group of a memory module.); moving data of a to-be-adjusted storage block in the first storage disk to the standby storage block (Tanaka [0180] teaches replacing the replacing the selected flash memory module.); and releasing the to-be-adjusted storage block from the first storage disk (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.). 
In regards to Claim 9, Tanaka discloses the device according to claim 8, wherein the determining a first storage disk comprises: determining a fifth group of storage disks from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the fifth group of storage disks being higher than the first threshold (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].); determining the first storage disk from the plurality of storage disks in response to determining that there is no third RAID associated with the fifth group of storage disks (Tanaka [0111] teaches classifying the storage system by its RAID level.  For example, Tanaka can classify the storage system as RAID 3.  Tanaka [0111].  A disclosure of RAID groups inherently discloses a RAID that can be made of any number of different disks5.  Therefore, the art discloses a RAID 3 associated with 1 thru N groups of storage disks6., wherein each storage block of a group of storage blocks corresponding to the third RAID is located in the fifth group of storage disks (Tanaka [0111] teaches RAID 3.); and determining the first storage disk from the plurality of storage disks (Tanka [0111] teaches RAID 3.).  
In regards to Claim 10, Tanaka discloses the device according to claim 8, wherein the to-be-adjusted storage block is associated with a fourth RAID, wherein the moving data of a to-be-adjusted storage block to the standby storage block comprises: copying the data in the to-be-adjusted storage block to the standby storage block; and associating the standby storage block with the fourth RAID (Tanaka [0179-0180] teaches a spare group of a memory module. Tanaka [0094] teaches a block reclamation process where target data is copied onto an empty block.  Tanaka [0016] teaches associating the storage block with the fourth RAID as changing the mapping information between first and second addresses.).    
In regards to Claim 11, Tanaka discloses a computer program product, the computer program product being stored in a non-transitory computer storage medium and comprising machine-executable instructions, the machine-executable instructions, when running in a device, causing the device to execute an action (Tanaka [0091] teaches a processor executing instructions stored in the a memory to carry out its invention.), the action comprising:  determining a first group of storage disks from a plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the first group of storage disks being higher than a first threshold, the first group of storage disks comprising a first group of storage blocks corresponding to a first redundant array of independent storage disks (RAID) (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].  If the erase count is not less than a predetermined value the ; 
allocating a second group of storage blocks corresponding to a second RAID from a second group of storage disks of the plurality of storage disks, the second group of storage blocks having the same size as that of the first group of storage blocks (Tanaka [0060-0062] teaches a plurality of flash memory modules (Fig. 1 #P00 - #P035) where each flash memory module has a plurality of flash chips made up of a plurality of flash memory blocks.  Tanak [Fig. 1, Fig 4 #405, #406].), a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) each storage disk of the second group of storage disks being less than a second threshold (Tanaka [0016] teaches the second group of storage memory having a threshold greater than a minimum write size.); 
moving data in the first group of storage blocks to the second group of storage blocks (If the erase count is not less than a predetermined value the storage controller exchanges data between a memory are having a maximum write size and a memory having a minimum write size.  Tanaka [0016].); and 
releasing the first group of storage blocks from the first group of storage disks (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.).  
In regards to Claim 12, Tanaka discloses the computer program product according to claim 11, wherein the determining a first group of storage disks comprises: determining a third group of storage disks from the plurality of storage disks, the number of storage disks of the third group of storage disks being identical to the number of reference storage disks corresponding to the first RAID, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the third group of storage disks being higher than a third threshold (Tanaka [0026, 0109-0112; Fig. 7 #720] teaches a mixed RAID system having one group of disks utilizing RAID 5 storage architecture.  This is consistent with Applicant’s disclosure of a third threshold connected to RAID 5 architecture.  Specification [Pg. 10 Lines 1-8].); determining a fourth group of storage disks from the plurality of storage disks, the number of storage disks of the fourth group of storage disks being identical to the number of reference storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the fourth group of storage disks being lower than a fourth threshold (Tanaka [0026, 0109-0112; Fig. 7 #723] teaches a mixed RAID system having one group of disks utilizing a RAID 3 storage architecture.); and determining the first group of storage disks from the plurality of storage disks in response to a difference between an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each the third group of storage disks and an average use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the fourth group of storage disks being greater than a difference threshold (Tanaka [0111] teaches determining wear levelling groups or the first group for RAID Levels 0, 1, 3, 5, 6, or 1+0 by the difference between two first and second values.  The first value is a product of "effective write speed of a flash memory module while the system is being operated" and "system endurance" divided by "flash memory endurance" yields a first value (lower limit). Takana [0111].  The second value is a product of “sustained write speed of a flash memory module” and “system endurance” divided by “flash memory endurance.”  Tanaka [0111].).  
In regards to Claim 13, Tanaka discloses the computer program product according to claim 11, wherein the action further comprises: determining a first storage disk from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the first storage disk being higher than a preset target use rate (Tanaka [0060; Fig. 4 #406] teaches levelling erase ; allocating a standby storage block in a second storage disk of the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.) the second storage disk being lower than the target use rate (Tanaka [0179-0180] teaches a spare group of a memory module.); moving data of a to-be-adjusted storage block in the first storage disk to the standby storage block (Tanaka [0180] teaches replacing the replacing the selected flash memory module.); and releasing the to-be-adjusted storage block from the first storage disk (Tanaka [0016] teaches releasing the first storage blocks as changing the mapping information between first and second addresses.).
In regards to Claim 14, Tanaka discloses the computer program product according to claim 13, wherein the determining a first storage disk comprises: determining a fifth group of storage disks from the plurality of storage disks, a use rate denoting a proportion of occupied space in (Tanaka [0016] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a each storage disk of the fifth group of storage disks being higher than the first threshold (Tanaka [0060; Fig. 4 #406] teaches levelling erase counts for blocks of memory.  Tanaka [0060] teaches combining plural flash memory modules into a first wear levelling RAID group or disk.  A wear levelling group allows a storage controller to provide count management on write size.  Tanaka [0016].); determining the first storage disk from the plurality of storage disks in response to determining that there is no third RAID associated with the fifth group of storage disks (Tanaka [0111] teaches classifying the storage system by its RAID level.  For example, Tanaka can classify the storage system as RAID 3.  Tanaka [0111].  A disclosure of RAID groups inherently discloses a RAID that can be made of any number of different disks7.  Therefore, the art discloses a RAID 3 associated with 1 thru N groups of storage disks8.), wherein each storage block of a group of storage blocks corresponding to the third RAID is located in the fifth group of storage disks (Tanaka [0111] teaches RAID 3.); and determining the first storage disk from the plurality of storage disks (Tanka [0111] teaches RAID 3.).  
In regards to Claim 15, Tanaka discloses the computer program product according to claim 13, wherein the to-be- adjusted storage block is associated with a fourth RAID, wherein the moving data of a to-be-adjusted storage block to the standby storage block comprises: copying the data in the to-be-adjusted storage block to the standby storage block; and associating the standby storage block with the fourth RAID (Tanaka [0179-0180] teaches a spare group of a memory module. Tanaka [0094] teaches a block reclamation process .  
the method according to Claim 1, further comprising: setting the second threshold (Tanaka [0016] teaches a second threshold as a minimum write size.) to be less than the first threshold (Tanaka [0016] teaches a first threshold as a maximum write size.  Tanaka’s storage controller can determine a difference between a maximum value and a minimum value of the average erase counts is not less than a predetermined value. Tanaka [0016].  Therefore, because the minimum value is a minimum and the maximum value is a maximum, the minimum value establishes a threshold that is less than the maximum value.).

Response to Arguments
Applicant argues Tanaka does not teach Claim 1 with an emphasis on Tanaka’s lack of teaching “determining a group of storage disks having a use rate denoting a proportion of occupied space in each storage disk in the group that is higher than a threshold.”  Remarks [Pgs. 12-13].  Applicant’s argument is not persuasive.  
Tanaka does teach “determining a first group of storage disks from a plurality of storage disks, a use rate denoting a proportion of occupied space in each storage disk of the first group of storage disks being higher than a first threshold, the first group of storage disks comprising a first group of storage blocks corresponding to a first redundant array of independent storage disks (RAID).”  Tanaka’s invention is directed to wear levelling within a RAID storage system.  Tanaka [0107-0121; Fig. 7, Fig. 8].  A RAID storage system is a collection of a plurality of storage disks grouped into blocks.  See Patterson, David; Garth Gibson, Randy Katz.  A Case for 
Tanaka teaches “denoting a proportion of occupied space” within its definition of a use a rate.  For example, Tanaka [0016, 0018] teaches a use rate as erase counts where the erase count is determined by dividing a total write size of each flash memory module through a predetermined time period by a capacity of the flash memory module.  Therefore, each erase count is a proportion of occupied space as the proportion of total write size over a capacity of the flash memory module.  Tanaka’s goal, when tracking its proportion of occupied space, is to allow for wear levelling through remapping when proportion of space controlled by the flash memory module falls between two predetermined values.  Tanaka [0018]. 
In addition, Tanaka [0111-0112] teaches “denoting a proportion of occupied space” within the broader context of RAID storage as wear levelling groups.  Tanaka [0112] teaches the capacity of a wear levelling group falls within a range defined by two formula.   The first formula sets a capacity upper limit.  A second formula sets a capacity lower limit.  The total capacity of the wear levelling group must fall between these two thresholds.  Therefore, Tanaka teaches each and every element of Applicant’s independent claims in two ways. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglis et al (US 8,484,356 B1 referred hereinafter as Douglis) is pertinent prior art.  Douglis [Col. 15 Lines 20-48; Fig. 7] teaches the assignments of weights to determine a cost of assigning a storage unit for the purpose of deduplication.  Douglis’s weights are used to set a .  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        




/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Patterson, David; Garth Gibson, Randy Katz.  A Case for Redundant Arrays of Inexpensive Disks (RAID). Department of Electrical Engineering and Computer Science, University of California (1988) (referred hereinafter as Patterson).  
        
        2 Taylor, Christine.  RAID Levels Explained. Enterprise Storage Forum (3 May 2019) (https://www.enterprisestorageforum.com/management/raid-levels-explained/)
        3 https://en.wikipedia.org/wiki/Standard_RAID_levels (retrieved 28 June 2021).
        4 Patterson, David; Garth Gibson, Randy Katz.  A Case for Redundant Arrays of Inexpensive Disks (RAID). Department of Electrical Engineering and Computer Science, University of California (1988).  
        5 https://en.wikipedia.org/wiki/Standard_RAID_levels (retrieved 28 June 2021).
        6 Patterson, David; Garth Gibson, Randy Katz.  A Case for Redundant Arrays of Inexpensive Disks (RAID). Department of Electrical Engineering and Computer Science, University of California (1988).  
        7 https://en.wikipedia.org/wiki/Standard_RAID_levels (retrieved 28 June 2021).
        8 Patterson, David; Garth Gibson, Randy Katz.  A Case for Redundant Arrays of Inexpensive Disks (RAID). Department of Electrical Engineering and Computer Science, University of California (1988).